Citation Nr: 1700468	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  15-14 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jonnese S. Crandol, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This case is contained entirely in the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss and tinnitus which were caused by acoustic trauma in service.  The Veteran's DD Form 214 indicates that his military occupational specialty is listed as a jet engine mechanic and jet engine repair technician.  The Board therefore concedes that the Veteran was likely exposed to severe acoustic trauma in service.

A review of the service treatment records is notable for right ear hearing thresholds in August 1969, of 25 and 30 decibels respectively at 4000 and 6000 Hertz.  Despite this fact a VA examiner in September 2014 found no evidence in the Veteran's file of any complaints of hearing loss during service.  He further opined that hearing loss and tinnitus were less likely than not related to service because the Veteran was found to have normal hearing at his separation examination.  Unfortunately, the examiner provided no explanation for this finding, and the law provides that service connection for hearing loss cannot be denied solely because there was no evidence of the disorder during active duty.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Furthermore, the VA examiner did not address the statements the Veteran made during the examination.  In this regard, a Veteran is competent to report his own symptoms, including hearing difficulties and tinnitus in service.  See Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  Hence, a new audiological opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the appellant provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any relevant private medical records of treatment for hearing loss and tinnitus since service. 
      
If the Veteran provides a completed release form authorizing VA to obtain these treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.

2.  Thereafter, refer the Veteran's file to an audiologist to determine the nature and likely etiology of any diagnosed hearing loss and/or tinnitus.  The audiologist must be provided access to the Veteran's claim folder, as well as to any pertinent files in Virtual VA and/or VBMS. The audiologist must specify in the report that the entire claims file and any Virtual VA and VBMS records have been reviewed.  After a thorough review of the claims file and medical history, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss or tinnitus was incurred in service, or is the result of exposure to acoustic trauma during the Veteran's period of service. Please provide a full explanation for this finding.  The examiner is reminded that the absence of any documented in-service hearing loss is not necessarily fatal to a claim for service connection.  The nature of his post-service noise exposure must be considered. 

The examiner must specifically acknowledge and discuss the Veteran's reports of in-service acoustic trauma from duties as a jet engine mechanic and jet engine repair technician.  The examiner must also address whether the Veteran experienced ringing in ears while in service.  In this regard, the law provides that a Veteran is competent to diagnose tinnitus through lay observation alone.  

The examiner must provide clear conclusions and a thorough and well-reasoned medical explanation supporting any opinion offered.  If unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any condition is unknowable.  

3.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination which may be scheduled without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).

4.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

